Citation Nr: 1634695	
Decision Date: 09/02/16    Archive Date: 09/09/16

DOCKET NO.  07-04 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for service-connected sinusitis, also claimed as an upper respiratory infection.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depressive disorder and anxiety disorder.

3.  Entitlement to service connection for chronic fatigue syndrome (CFS), as a qualifying chronic disability under 38 C.F.R. § 3.317, to include to include the symptoms of memory loss and a neurological disorder.


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel


INTRODUCTION


The Veteran served on active duty from September 1971 to May 1992, including service during the Persian Gulf War. 

This matter comes before the Board of Veteran's Appeals (Board) on appeal from the August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The Veteran testified before the Board in February 2010.  A transcript of the hearing is of record.  At the hearing, the issue of the Veteran's chronic fatigue syndrome was modified to include the symptoms of memory loss and a neurological disorder.

In June 2010, the Board remanded these matters to the Agency of Original Jurisdiction (AOJ) for development.  Unfortunately, the Veteran died in the interim.  In December 2011, the RO informed the appellant that she was accepted as an eligible substitute claimant for the Veteran with regard to the appeal pending at the time of his death.  See 38 U.C.C.A. § 5121A (West 2014).  As such, the matters have been returned to the Board for appellate review, based on upon substitution by the appellant.  




FINDINGS OF FACT

1.  The Veteran's sinusitis had been manifested by three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.

2.  A preponderance of the evidence is against the finding that the Veteran had a diagnosis of PTSD any time during the appeal period. 

3.  The Veteran's anxiety disorder had its onset in service or was otherwise etiologically related to service; however, his diagnosed depression is not found to be related to service.  

4.  The Veteran had a present diagnosis of chronic fatigue syndrome.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for sinusitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.97, Diagnostic Code 6513 (2015).

2.  The criteria for service connection for PTSD have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(f), 4.125(a) (2015).

3.  The criteria for service connection for anxiety disorder have been met.  
38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 4.125(a) (2015).

4.  The criteria for entitlement to service connection for chronic fatigue syndrome have been met. 38 U.S.C.A. §§ 1110, 1117, 1118, 1131, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.317(2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

The duty to notify has been met.   See May 2005, June 2005 and April 2006 VCAA correspondences and the February 2010 Board hearing transcript.   Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).   In light of the foregoing, nothing more is required.

VA also has a duty to assist a claimant in the development of a claim.  That duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has associated the Veteran's service treatment records and VA treatment records with the claims file.  The Veteran was also afforded adequate examinations.  The examiners considered the relevant history, provided a detailed description of the condition, and provided an extensive analysis to support the conclusions reached.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

The Veteran's service treatment records are incomplete.  In cases where a veteran's service treatment records are unavailable through no fault of his own, there is a heightened obligation to assist the veteran in the development of the case.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); 38 U.S.C.A. § 5107(a)(West 2014); 38 C.F.R. §3.303(a) (2015).  Where service treatment records are unavailable, the heightened duty to assist includes the obligation to search for alternative methods of proving service connection.  See Moore v. Derwinski, 1 Vet. App. 401(1991).  "VA regulations do not provide that service connection can only be shown through medical records, but rather allow for proof through lay evidence."  Smith v. Derwinski, 2 Vet. App. 147, 148(1992).

In compliance with the remand directives, the Veteran was afforded additional examinations and the February 2010 pulmonary record, identified by the Veteran at the February 2010 hearing, was obtained.  There has been substantial compliance with the remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103   (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006).

Increased Rating for Sinusitis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2015).  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2015); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991), Francisco v. Brown, 7 Vet. App. 55 (1994).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2015).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2015).

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  

The Veteran's sinusitis is rated under Diagnostic Code 6513.  A 10 percent rating is warranted for one or two incapacitating episodes per year requiring prolonged (lasting four to six weeks) antibiotic treatment, or three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent rating is warranted for three or more incapacitating episodes per year requiring prolonged (lasting four to six weeks) antibiotic treatment, or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent rating is warranted following radical surgery with chronic osteomyelitis, or near constant sinusitis characterized by headaches, pain and tenderness of the affected sinus, and purulent discharge or crusting after repeated surgeries.  38 C.F.R. § 4.97, Diagnostic Code 6513 (2015).  An incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.  38 C.F.R. § 4.97, Diagnostic Code 6513, Note 1 (2015).

A VA examination was performed in March 2006.  On examination, the Veteran had mild crusting on the left side of his nasal septum and septal spurring on the right side of the nose.  The impression was chronic sinusitis.  

A May 2009 examination reported seventeen years of medical treatment for sinusitis three to four times every year requiring medications for treatment.  On physical examination, the examiner found a septal deviation on the left of the Veteran's nose with no polyps but some crusting in the middle on the right side of the Veteran's nose.  An impression of chronic sinusitis and septal deviation was rendered and a CT scan of the sinuses was ordered. 

A notation in the January 2010 VA examination shows one incapacitating episode of sinusitis during the past year.  Further, the Veteran testified at the February 2010 hearing before the Board that his sinuses had gotten to the point that he needed to see a doctor two to three times a year.  He was given a recurring prescription for nose spray and other medications. 

Another VA examination was performed in June 2010.  The Veteran reported he was seen in an urgent care center in May 2010 for increased nasal drainage, headaches and sinus pain.  The infection lasted 5 days and was treated with antibiotics.  Prior to that, he was seen for an acute sinusitis in January 2010.  Again, he was treated with antibiotics and was sick for about a week.  The prior year, the Veteran reported suffering two episodes of sinusitis requiring treatment.  

In addition to the VA examinations, the Veteran's VA treatment records have been considered.  Specifically, a January 2008 treatment record documents the Veteran's chronic sinusitis.  The notation indicates the Veteran had not seen an ear nose and throat doctor since 2003 and only uses nasal spray but the symptoms are frequent.  A February 2008 notation documents chronic sinusitis with inflamed and boggy nasal passages.  Another February 2008 treatment record documents a trial prescription of Amoxil for fifteen days along with Sudafed and continued nasal spray for his chronic sinusitis.  

A December 2008 treatment notation reported continued issues with his chronic sinusitis.  At the time, the Veteran reported always being congested or having drainage.  The examination documented a seventeen year history of a runny nose, occasional bleeding, constant stuffiness, sinus pressure, headaches in the front area and constant drainage.  He has tried numerous over the counter prescriptions without relief.  

Thereafter, a January 2010 treatment notation documented sinus pressure and acute sinusitis requiring medication.

The lay and medical evidence provided for this period is generally consistent regarding the Veteran's sinusitis.  He has had two to three episodes of sinusitis requiring treatment per year with four reported episodes in 2010.  The evidence suggests the infections have lasted about a week to fifteen days.  Because the medical evidence of record does not support any of the Veteran's incapacitating episodes requiring prolonged (lasting four to six weeks) antibiotic treatment, a rating higher than 10 percent is not warranted.

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b) (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, which involves a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The evidence of record supports that the Veteran's sinusitis is adequately compensated by the assigned disability ratings.  Notably, the Veteran's symptoms do not more closely approximate the higher rating criteria for the period at issue because there is no evidence that the Veteran's incapacitating episodes of sinusitis have required four to six weeks antibiotic treatment.  Instead, the record supports treatment of a week to fifteen days.  As an increased rating may be assigned based on the presence of symptoms not expressly described in the rating criteria, there are no unusual or exceptional factors in this case warranting the referral of the claim for extraschedular consideration.  The criteria for referral for extraschedular consideration have not been met. 



Service Connection for Acquired Psychiatric Disorder

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  To establish service connection, a veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362 (Fed. Cir. 2010); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

There are particular requirements for establishing service connection for PTSD. Establishing service connection for PTSD requires (1) a current medical diagnosis of PTSD; (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor.  38 C.F.R. § 3.304(f). The diagnosis of PTSD must comply with the criteria set forth in the Diagnostic and Statistical Manual of Mental Disorders, 4th or 5th edition, of the American Psychiatric Association (DSM- IV or V).  Id.; see also 38 C.F.R. § 4.125(a) (2015).

PTSD

The July 2005 and August 2005 VA treatment records diagnose the Veteran with PTSD.  These diagnoses satisfy the first prong of the service connection claim for PTSD.

Regarding the in-service incurrence of the Veteran's PTSD, the Veteran provided testimony about his in-service stressors at the February 2010 Board hearing.  He did not claim combat stressors, but indicated, in pertinent part, that his stressors were related to his employment during the Persian Gulf.  He claimed that his stressors were that he was the mechanical superintendent while in the Persian Gulf, and he was in charge of moving and setting up a hospital while stationed in the Gulf.  While seeing up the hospital, he handled setting up the mortuary and there were three casualties in the mortuary at the time, two pilots and one enlisted man.  He stated that the enlisted man was crushed by a truck and the pilots were killed in airplane crashes.  The Veteran did not claim to be involved in those accidents, but in setting up the mortuary, he fixed the refrigeration unit and observed their body bags in the facility and this was a stressor for him. Additionally, a second stressor for him was working the constant 16 hour days without much of a break.  He submitted commendation awards to the record, indicating the work he did in facilitating the relocation and construction of the hospital.

Despite the January 2010 formal finding on a lack of information required to verify the Veteran's stressors in connection with the PTSD claim, the June 2010 Board remand found that it is as likely as not that the stressors discussed in the hearing testimony occurred.  38 U.S.C.A. §  1154(a).  Such served as the basis for ruling out a diagnosis of PTSD.

A psychiatric VA examination was obtained in June 2010 to address the causal relationship between the Veteran's acquired psychiatric disorders and his service.
The June 2010 VA examination provided a diagnosis of anxiety disorder and depressive disorder, but no PTSD diagnosis was provided.  The examiner noted while the Veteran described incidences of being around dead bodies during the Persian Gulf War and described the incidences as being distressing experiences, he did not provide any consistent re-experiencing of trauma symptoms.  As such a PTSD diagnosis was not found.

While the Board acknowledges the July 2005 and August 2005 VA treatment records which diagnosed PTSD, the Board finds the June 2010 VA examiner's opinion to warrant more probative weight.  In particular, the VA examiner's opinion provided a comprehensive evaluation of the clinical components of a PTSD diagnosis in a well-reasoned and thorough opinion as opposed to providing only a diagnosis within a treatment notation.   See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (explaining that "most of the probative value of a medical opinion comes from its reasoning" and that "[n]either a VA medical examination report nor a private medical opinion is entitled to any weight in a service-connection or rating context if it contains only data and conclusions").  

Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer  v. Derwinski, 3 Vet. App. 223   (1992).  Because the evidence of record reflects there is no diagnosis of PTSD during the pendency of the claim or at anytime proximate thereto, the Veteran's claim for service connection for PTSD must be denied.

The Board acknowledges that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321   (2007).  However, the facts of the present case are distinguished from those of McClain.  The evidence does not reflect that the Veteran had a PTSD diagnosis resolved.  Rather, the most probative evidence does not establish that the Veteran had PTSD at any point during the appeal period or proximate thereto.  See Romanowsky v. Shinseki, 26 Vet. App. 289 (2015).

Accordingly, the Board finds that the evidence does not support the Veteran's claim for service connection for PTSD.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).




Anxiety and Depression

As previously indicated, the June 2010 VA examiner diagnosed the Veteran with anxiety disorder and depressive disorder.  These diagnoses satisfy the first prong of the service connection claim.  

The Veteran's service treatment records include an enlistment examination only and not a Report of Medical Examination for the purposes of separation.  Notwithstanding the absence of the separation examination, there is no evidence in the service treatment records for any psychiatric treatment.  Moreover, the Veteran reported to the June 2010 VA examiner that he did not seek mental health treatment while in the military.

Regarding a causal connection between the Veteran's anxiety and depression and his military service, a VA examination was obtained in June 2010.  Notably, the examiner indicated he did not have the Veteran's claims file available for review at the time of the examination.  The examiner provided separate opinions for the Veteran's anxiety and depression.  

Pertaining to the Veteran's diagnosed anxiety disorder, the June 2010 VA examiner indicated the Veteran was given an anxiety diagnosis based on the long-term recurrent feelings of anxiety he had and the anger and frustration he experienced, which he reported to have manifested approximate to soon after his Persian Gulf War service.  The examiner thereby found it is as likely as not related to his experiences in the Persian Gulf War.  In short, the criteria to establish service connection for anxiety disorder have been met.  

The examiner also addressed the Veteran's depressive disorder.  The examiner indicated the Veteran reported a fifteen year history of battling depression.  While he was unable to provide much insight as to the reasons for his depression, the examiner found the symptoms were consistent with a diagnosis.  Moreover, the Veteran reported onset around 1995, which was clearly after service.  The examiner opined that  the Veteran's depression was not related to any active duty stressors or problems.  Following a review of the Veteran's file, a July 2010 addendum from the examiner indicated he found no evidence in the service treatment records of the Veteran suffering or being treated for depression.  

The Board finds the June 2010 VA examination and subsequent July 2010 addendum opinion, taking together, to be well reasoned and thorough, having considered the entire record, including available service treatment records, as well as providing specific medical evidence for the opinions rendered.  The June 2010 VA examination and July 2010 addendum report are probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (explaining that "most of the probative value of a medical opinion comes from its reasoning" and that "[n]either a VA medical examination report nor a private medical opinion is entitled to any weight in a service-connection or rating context if it contains only data and conclusions").  There is no competent medical opinion to the contrary.  

Accordingly, the Board finds that the evidence does not support the Veteran's claim for service connection for depression.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).

Other Considerations

Consideration has been given to the statements from the Veteran (and the Appellant) that relate his depression to service or that he suffered from PTSD.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the diagnosis or etiology of psychiatric disorders, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Depressive disorder and/or PTSD are not the type of conditions that is readily amenable to mere lay diagnosis or probative comment regarding its etiology, as the evidence shows that testing is needed to properly assess and diagnose the disorders. See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456, 462   (2007).

That is, there is no indication that the Veteran or Appellant are competent to etiologically link his diagnosis of depression to his active service or to diagnose PTSD.  Neither are shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran or Appellant received any special training or acquired any medical expertise in evaluating psychiatric disorders.  See King v. Shinseki, 700 F.3d 1339, 1345  (Fed.Cir.2012). Given the nature of the nexus question in this case, the Board therefore concludes that the lay statements that attempt to link depression to service (or to diagnose PTSD) are not competent medical evidence.

Service Connection for Chronic Fatigue Syndrome

At the February 2010 hearing, the Veteran testified he began experiencing symptoms such as memory loss, involuntary muscle spasms, abdominal problems, and respiratory problems in the Gulf.  He was unable to seek treatment at that time because he was under field conditions.  Instead he was told by his commander to basically stand down and rest.  When he returned to the United States and sought treatment at the VA hospitals following his service, his complaints went undiagnosed.  He reported being told he was getting older and had allergies.  

Statutes provide for a presumption of service connection for undiagnosed illnesses and medically unexplained chronic multisymptom illnesses for Persian Gulf veterans. 38 U.S.C.A. § 1117, 1118 (West 2014). The statutes are implemented at 38 C.F.R. § 3.317 (2015). 

Except as provided in paragraph (a)(7) of 38 C.F.R. § 3.317 , VA will pay disability compensation to a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability, provided that such disability: (i) Became manifest either during active military, naval, or air service in the Southwest Asia theater of operations, or to a degree of 10 percent or more not later than December 31, 2016; (ii) history, physical examination, and laboratory tests cannot be attributed to and known clinical diagnosis. 38 C.F.R. § 3.317(a).  The exceptions at subsection (a)(7) are not implicated in the case before the Board. 

For purposes of section 3.317, a qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): An undiagnosed illness; a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms, such as: chronic fatigue syndrome; fibromyalgia; and functional gastrointestinal disorders (excluding structural gastrointestinal diseases). 38 C.F.R. § 3.317(a)(2)(i). For purposes of this section, the term medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Id.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology, such as diabetes and multiple sclerosis, will not be considered medically unexplained.  Id.  

For purposes of section 3.317, "objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  For purposes of § 3.317 (a)(1), signs or symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to: Fatigue; signs or symptoms involving skin, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders.  38 C.F.R. § 3.317(b). 

Presumptive service connection is available for Persian Gulf veterans for certain enumerated infectious diseases.  38 C.F.R. § 3.317(c).  This regulation also includes other requirements that must be satisfied for presumptive service connection based on status as a Persian Gulf veteran, such as the degree of disability, when it manifested, and the definition of a "Persian Gulf veteran."

As discussed in the June 2010 Board remand, the Veteran claimed that he had CFS as a result of his Persian Gulf service.  The Veteran underwent a January 2010 examination and was diagnosed with CFS.  The examination discussed the effects of the CFS on the Veteran's daily activities and his occupation but concluded that at least 6 out of the 10 CFS diagnostic criteria had not been met.  Additionally, the examiner indicated the Veteran had a 60 pack a year smoking history with associated chronic obstructive pulmonary disease (COPD), which was related to his chronic exercise induced dyspnea.

A June 2010 addendum to the January 2010 CFS examination indicated that based on the subjective history from the Veteran there is at least a 50/50 possibility his chronic fatigue syndrome originated with his Gulf War service.

In June 2010, the Board sought clarification from the examiner as to whether the Veteran had a confirmed diagnosis of CFS due to the conflicting medical opinions provided in the January 2010 examination report.  An examination was performed in September 2010.  Again, a diagnosis of chronic fatigue with an indeterminate etiology was provided but 6 of the 10 chronic fatigue syndrome diagnostic criteria were not met.  

Despite the seemingly contradictory statements provided in the January 2010 and September 2010 VA examination reports that the Veteran does not have 6 of the 10 chronic fatigue syndrome diagnostic criteria met, it is clear that both the examination reports do provide a diagnosis of CFS. 

With service in the Gulf War and a present diagnosis of CFS, which is identified as a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms pursuant to 38 C.F.R. § 3.317(a)(2)(i), it follows that service connection is warranted.  There is no reasonable doubt to be resolved in this case.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).   


ORDER

Entitlement to an initial rating in excess of 10 percent for service-connected sinusitis, also claimed as an upper respiratory infection is denied.

Entitlement to service connection for anxiety disorder is granted.

Entitlement to service connection for PTSD and depression is denied.

Entitlement to service connection for chronic fatigue syndrome, as a qualifying chronic disability under 38 C.F.R. § 3.317, to include to include the symptoms of memory loss and a neurological disorder is granted.


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


